                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             5:19-CR-00316-SP

 Defendant           AMABELLE DE LA CRUZ                                     Social Security No. 5         3    8     1
 akas:                                                                       (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                     MONTH      DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.            01     10      2020

  COUNSEL                                                            Steven Andrew Brody, Panel
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                    NOT
                                                                                                               CONTENDERE                GUILTY
  FINDING            There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     18 U.S.C. § 641: THEFT OF GOVERNMENT PROPERTY
JUDGMENT             The Court asked whether defendant had anything to say why judgment should not be pronounced. Because no sufficient cause
AND PROB/            to the contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM               that pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby placed on formal
  ORDER              probation on the Single-Count Information for a term of TWO YEARS, under the following terms and conditions:

It is ordered that the defendant shall pay to the United States a special assessment of $25, which is due
immediately.

It is ordered that the defendant shall pay restitution in the total amount of $62,130.60 pursuant to 18 USC §
3663(a)(3).

Victim Name Amount of Loss
 Social Security         $62,130.60
 Administration

 The Court finds from a consideration of the record that the defendant's economic circumstances allow for
restitution payments pursuant to the following schedule: Restitution shall be paid in monthly installments of at
least $ 1,500.00 during the term of probation. These payments shall begin 30 days after the date of this
judgment.

 Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Amabelle
De La Cruz, is hereby placed on probation on Count One of the Indictment for a term of two(2) years under
following terms and conditions:

         1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
         Services Office and General Order 18-10.

         2. The defendant shall not commit any violation of local, state, or federal law or ordinance.

         3. During the period of community supervision, the defendant shall pay the special assessment and
CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 1 of 4
 USA vs.     AMABELLE DE LA CRUZ                                              Docket No.:       5:19-CR-00316-SP

         restitution in accordance with this judgment's orders pertaining to such payment.

         4. The defendant shall apply all monies received from income tax refunds, lottery winnings,
         inheritance, judgments and any anticipated or unexpected financial gains to the outstanding Court-
         ordered financial obligation.

         5. The defendant shall cooperate in the collection of a DNA sample from the defendant.

DEFENDANT IS ADVISED OF HER RIGHT TO APPEAL THE SENTENCE EXCEPT AS LIMITED BY
THE PLEA AGREEMENT.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            January 15, 2020                                                                               Sheri Pym
            Date                                                   U. S. Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                   Clerk, U.S. District Court



            January 15, 2020                                 By
            Filed Date                                             Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                               While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 2 of 4
 USA vs.     AMABELLE DE LA CRUZ                                                        Docket No.:      5:19-CR-00316-SP


 The defendant must not commit another federal, state, or local crime;            8.    The defendant must not knowingly associate with any persons engaged
 1.   The defendant must report to the probation office in the federal                  in criminal activity and must not knowingly associate with any person
      judicial district of residence within 72 hours of imposition of a                 convicted of a felony unless granted permission to do so by the probation
      sentence of probation or release from imprisonment, unless                        officer. This condition will not apply to intimate family members, unless
      otherwise directed by the probation officer;                                      the court has completed an individualized review and has determined
 2.   The defendant must report to the probation office as instructed                   that the restriction is necessary for protection of the community or
      by the court or probation officer;                                                rehabilitation;
 3.   The defendant must not knowingly leave the judicial district                9.    The defendant must refrain from excessive use of alcohol and must not
      without first receiving the permission of the court or probation                  purchase, possess, use, distribute, or administer any narcotic or other
      officer;                                                                          controlled substance, or any paraphernalia related to such substances,
 4.   The defendant must answer truthfully the inquiries of the                         except as prescribed by a physician;
      probation officer, unless legitimately asserting his or her Fifth           10.   The defendant must notify the probation officer within 72 hours of being
      Amendment right against self-incrimination as to new criminal                     arrested or questioned by a law enforcement officer;
      conduct;                                                                    11.   For felony cases, the defendant must not possess a firearm, ammunition,
 5.   The defendant must reside at a location approved by the                           destructive device, or any other dangerous weapon;
      probation officer and must notify the probation officer at least 10         12.   The defendant must not act or enter into any agreement with a law
      days before any anticipated change or within 72 hours of an                       enforcement agency to act as an informant or source without the
      unanticipated change in residence or persons living in                            permission of the court;
      defendant’s residence;                                                      13.   As directed by the probation officer, the defendant must notify specific
 6.   The defendant must permit the probation officer to contact him                    persons and organizations of specific risks posed by the defendant to
      or her at any time at home or elsewhere and must permit                           those persons and organizations and must permit the probation officer to
      confiscation of any contraband prohibited by law or the terms of                  confirm the defendant’s compliance with such requirement and to make
      supervision and observed in plain view by the probation officer;                  such notifications;
 7.   The defendant must work at a lawful occupation unless excused               14.   The defendant must follow the instructions of the probation officer to
      by the probation officer for schooling, training, or other                        implement the orders of the court, afford adequate deterrence from
      acceptable reasons and must notify the probation officer at least                 criminal conduct, protect the public from further crimes of the
      ten days before any change in employment or within 72 hours of                    defendant; and provide the defendant with needed educational or
      an unanticipated change;                                                          vocational training, medical care, or other correctional treatment in the
                                                                                        most effective manner.




                                                                            RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                             to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                            United States Marshal


                                                                   By
            Date                                                            Deputy Marshal




                                                                      CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.


CR-104 (wpd 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                               Page 3 of 4
 USA vs.     AMABELLE DE LA CRUZ                                               Docket No.:      5:19-CR-00316-SP


                                                                   Clerk, U.S. District Court


                                                              By
            Filed Date                                             Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                    Date




                     U. S. Probation Officer/Designated Witness                   Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 4 of 4
